          Case 1:19-cv-02521-SAG Document 502 Filed 08/23/21 Page 1 of 1

                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND

        CHAMBERS OF                                                              101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                        BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                            (410) 962-7780
                                                                                      Fax (410) 962-1812


                                                        August 23, 2021


 LETTER ORDER

         RE:     Judy Jien v. Perdue Farms Inc.
                 Civil Case No. SAG-19-02521

 Dear Counsel:

        I am scheduling a telephonic hearing on the discovery disputes set forth in ECF 498 and
 ECF 499. The hearing will be held on Monday, September 13, 2021 at 10 a.m., and will last no
 more than two hours. The call-in number for the hearing will be 877-336-1280, with the password
 8324569.

         To assist the court reporter and to ensure that the hearing can be conducted efficiently,
 counsel should confer in advance of the hearing and should provide my law clerk, Madeline Prebil,
 with a list of the attorneys who will be speaking. For issues where similar objections have been
 raised by multiple defendants, defense counsel should collectively identify a single attorney to act
 as the defense spokesperson for that issue. The list should be emailed to Madeline at
 Madeline_Prebil@mdd.uscourts.gov no later than 5 p.m. on Thursday, September 9, 2021.
 Attorneys and client representatives who are not identified on the list are welcome to listen into
 the call but need not be identified for the record. Despite the informal nature of this letter, it is an
 Order of the Court and will be docketed as such.

                                                        Sincerely yours,

                                                                /s/

                                                        Stephanie A. Gallagher
                                                        United States District Judge
